DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 8-10, 13, and 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over Jeong et al. (US 2018/0247787; hereinafter Jeong) in view of Yamazaki et al. (US 2013/0129046; hereinafter Yamazaki).

Regarding claim 1, Jeong discloses an X-ray tube (fig. 5) comprising: a cathode electrode (111); an anode electrode (141) vertically spaced apart from the cathode electrode; an emitter (NE) on the cathode electrode; a gate electrode (112) disposed between the cathode electrode and the anode electrode, the gate electrode (112) comprising an opening at a position (in fig. 5) corresponding to the emitter (NE); and a spacer (122) 
However, Jeong fails to disclose conductive dopants doped in the insulator.
Yamazaki teaches conductive dopants doped in the insulator (par. 51).
	It would have been obvious, to one having ordinary skill in the art before the effective filing date of the invention, to modify Jeong with the teaching of Yamazaki, since one would have been motivated to make such a modification for reducing electrical discharge (Yamazaki: par. 7).
	
Regarding claim 2, Yamazaki teaches wherein the spacer has a volume resistivity of about 106 Ω·cm or more (par. 34) and less than about 1014 Ω·cm (par. 34: for alumina).
However, Jeong fails to disclose a volume resistivity of about 109 Ω·cm or more and less than about 1013 Ω·cm.
It would have been obvious, to one having ordinary skill in the art before the effective filing date of the invention, to further modify the prior art with a volume resistivity of about 109 Ω·cm or more and less than about 1013 Ω·cm, since where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges or values involves only routine skill in the art. One would have been motivated to make such a modification for more insulation.

Regarding claim 3, Yamazaki teaches wherein the insulator comprises aluminum oxide (Al2O3), and the conductive dopants comprise titanium oxide (par. 34).
However, Jeong fails to disclose titanium dioxide (TiO2). 
It would have been obvious, to one having ordinary skill in the art before the effective filing date of the invention, to further modify the prior art with titanium dioxide, since it is within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use. One would have been motivated to make such a modification since the material is readily available and well known.

Regarding claim 4, Yamazaki teaches wherein the spacer (with 15) comprises a wt % of the conductive dopants (with 14).
However, Jeong fails to disclose more than about 1.64 wt% and less than about 2.44 wt%.  
It would have been obvious, to one having ordinary skill in the art before the effective filing date of the invention, to further modify the prior art with the percentages, since where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges or values involves only routine skill in the art. Furthermore, such a modification would have only involved a mere change in the size of a component (i.e., the spacer insulation). A change in size is generally recognized as being within the level of ordinary skill in the art. One would have been motivated to make such a modification for more insulation.

Regarding claim 5, Yamazaki teaches wherein the insulator comprises first metal oxide having a resistivity of about 1013 Ω·cm or more (par. 34: alumina), and the conductive dopants comprise second metal oxide having a resistivity of about 108 Ω·cm or less (par. 34: titanium oxide).

Regarding claim 8, Yamazaki teaches wherein the spacer (with 15) comprises a wt% of titanium oxide (par. 34) (with 14).
However, Jeong fails to disclose more than about 1.64 wt% and less than about 2.44 wt% of titanium oxide (TixOy, x=1 to 3, y=1 to 3). 
It would have been obvious, to one having ordinary skill in the art before the effective filing date of the invention, to further modify the prior art with the percentages, since where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges or values involves only routine skill in the art. Furthermore, such a modification would have only involved a mere change in the size of a component (i.e., the spacer insulation). A change in size is generally recognized as being within the level of ordinary skill in the art. One would have been motivated to make such a modification for more insulation.
It would have been obvious, to one having ordinary skill in the art before the effective filing date of the invention, to further modify the prior art with titanium oxide (TixOy, x=1 to 3, y=1 to 3), since it is within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use. One would have been motivated to make such a modification since the material is readily available and well known.

Regarding claim 9, Yamazaki teaches wherein the spacer (with 15) comprises a wt% of aluminum oxide (par. 34).
However, Jeong fails to disclose about 93 wt% to about 96 wt%. 
It would have been obvious, to one having ordinary skill in the art before the effective filing date of the invention, to further modify the prior art with the percentages, since where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges or values involves only routine skill in the art. One would have been motivated to make such a modification for more insulation.

Regarding claim 10, Jeong discloses an X-ray tube (fig. 5) comprising: a cathode electrode (111); an anode electrode (141) vertically spaced apart from the cathode electrode; a target disposed on one surface of the anode electrode (141), wherein the one surface of the anode electrode faces the cathode electrode; an emitter (NE) on the cathode electrode; a gate electrode (112) disposed between the cathode electrode and the anode electrode, the gate electrode (112) comprising an opening at a position (fig. 5) corresponding to the emitter (NE); and a spacer (with 122) provided between the gate electrode and the anode electrode, wherein the spacer comprises first (122) and second (127) regions between the gate electrode (112) and the anode electrode (141) and a third region (123) between the first and second regions, wherein the first region (122) is adjacent to the gate electrode (112), the second region (127) is adjacent to the anode electrode (141), each of the first to third regions comprises an insulator (122, 123, and 127). 

Yamazaki teaches conductive dopants doped in insulators (par. 51).
	It would have been obvious, to one having ordinary skill in the art before the effective filing date of the invention, to modify Jeong with the teaching of Yamazaki, since one would have been motivated to make such a modification for reducing electrical discharge (Yamazaki: par. 7).

Regarding claim 13, Jeong discloses wherein each of the first region and the second region comprises material (122, 127). Yamazaki teaches a wt % of conductive dopants (par. 34).
However, Jeong fails to disclose about 3 wt % or more.
It would have been obvious, to one having ordinary skill in the art before the effective filing date of the invention, to further modify the prior art with the percentages, since where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges or values involves only routine skill in the art. Furthermore, such a modification would have only involved a mere change in the size of a component (i.e., the spacer insulation). A change in size is generally recognized as being within the level of ordinary skill in the art. One would have been motivated to make such a modification for more insulation.

Regarding claim 15, Jeong discloses wherein each of a first length of the first region (122) in a first direction from the cathode electrode (111) toward the anode electrode (141) and a second length of the second region (127) in the first direction is less than a third length of the third region (123) in the first direction.

Regarding claim 16, Jeong discloses wherein a sum of a volume of the first region (122) and a volume of the second region (127) is less than a volume of the third region (123).

Regarding claim 17, Jeong discloses wherein a level of the uppermost portion of the first region (122) is higher than a level of the uppermost portion of the gate electrode (112), and a level of the lowermost portion of the second region (127) is lower than a level of the lowermost portion of the anode electrode (141).

Regarding claim 18, Jeong discloses least one focusing electrode (113) between the gate electrode (112) and the anode electrode (141), wherein the level of the uppermost portion of the first region (123) is higher than a level of the uppermost portion of the focusing electrode (113).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Jeong and Yamazaki as applied to claim 1, and further in view of Sato et al. (US 2014/0177796; hereinafter Sato).
Jeong as modified above suggests claim 1. 
However, Jeong fails to disclose wherein a voltage applied to the anode electrode is about 70 kV or more.
Sato teaches wherein a voltage applied to the anode electrode is about 70 kV or more (par. 19).
. 

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Jeong and Yamazaki as applied to claim 1, and further in view of Jeong et al. (US 2017/0053771; hereinafter Jeong ‘771).
Jeong as modified above suggests claim 1. 
However, Jeong fails to disclose wherein the gate electrode further comprises a protrusion extending toward the anode electrode.
Jeong ‘771 teaches wherein the gate electrode (13) further comprises a protrusion (13b) extending toward the anode electrode (14).
	It would have been obvious, to one having ordinary skill in the art before the effective filing date of the invention, to modify Jeong with the teaching of Jeong ‘771, since one would have been motivated to make such a modification for high voltage stability (Jeong ‘771: par. 33). 

Allowable Subject Matter
Claims 11-12 and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Chih-Cheng Kao whose telephone number is (571)272-2492. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Makiya can be reached on (571) 272-2273. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Chih-Cheng Kao/Primary Examiner, Art Unit 2884